 

Case 18-23434-RAM Doc69 Filed 04/12/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov

CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C] Original Plan
[m] 2nd Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
LC] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Isiah El Amin JOINT DEBTOR: CASE NO.: 18-23434-RAM
SS#: XxXx-xx- 6887 _ SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not. comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

The valuation of a secured claim, set out in Section II], which may result in a .

partial payment or no payment at all to the sécured creditor [m] Included L] Not included

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set (1 Included [M] Not included

out in Section TI

Nonstandard provisions, set out in Section VIII [-] Included [m=] Not included
II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%; beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $6,929.59 formonths_ 1 to 8 ;
2. $7,175.94 formonths 9 to 60_;
B. DEBTOR(S)' ATTORNEY'S FEE: ._]NONE [| PRO BONO
Total Fees: $4250.00 Total Paid: $515.00 Balance Due: $3735.00
Payable $933.75 /month (Months 1 to 4 )

Allowed fees under LR 2016-l(B)(2) are itemized below: ;
Base Fee $3,500.00 plus one MTV Real Property @ $750.00

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
TIL. TREATMENT OF SECURED CLAIMS
A. SECURED CLAIMS: [lj] NONE

[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [[] NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [|] NONE

 

 

LF-31 (rev. 10/3/17) Page 1 of 3
Case 18-23434-RAM Docé69_ Filed 04/12/19

-. Debtor(s): Isiah El Amin

 

 

 

IV.

VI.

VIL.

VIII.

1. Creditor: Nationstar Mortgage LLC

d/b/a Mr. Cooper as Servicer

Address: PO Box 619094
Dallas, TX 75261-9741

Last 4 Digits of Account No.:

Real Property
[_ ]Principal Residence
[m] Other Real Property

Address of Collateral:
13800 N. Miami Avenue
Miami, FL 33168

8823

Value of Collateral: $330,000.00
Amount of Creditor's Lien: $892,259.71

Interest Rate: 5.75%

Check one below:

[_] Escrow is included in the monthly
mortgage payment listed in this section

[_| The debtor(s) will pay

[mltaxes

[insurance directly

 

 

 

Page 2 of 3
Case number: 18-23434-RAM _
Payment
Total paid in plan: . $380,492.00
$5,302.88 /month(Months 1 to 4 )
$6,209.85 /month (Months 5 to 8 )
$6,431.57 /month (Months 9 to 60)

 

 

2. VEHICLES(S): [ll] NONE

3. PERSONAL PROPERTY: [li] NONE

C. LIEN AVOIDANCE [mi] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed ty any creditor granted stay relief in this section shal! not receive a
distribution fom the Chapter 13 Trustee.

[a] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[a NONE

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined i in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mi] NONE
B. INTERNAL REVENUE SERVICE: [mm] NONE

C. DOMESTIC SUPPORT OBLIGATION(S): [lf] NONE

D. OTHER: [B®] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A. Pay $26.78

/month (Months _5

to.60.)

Pro rata dividend will be calculated by the Tiustee upon review of filed claims after bar date.

B. [J If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED:

[=] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority

creditors pursuant to 11 U.S.C. § 1322.

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor gr anted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[im] NONE

INCOME TAX RETURNS AND REFUNDS: [_] NONE

[mi] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

NON-STANDARD PLAN PROVISIONS [lj] NONE

LF-31 (rev. 10/3/17)

Page 2 of 3
Case 18-23434-RAM Doc69 Filed 04/12/19 Page 3of3

Debtor(s): Isiah El Amin Case number: 18-23434-RAM

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/s/ Isiah El Amin Debtor April 12, 2019 Joint Debtor

Isiah El Amin Date Date
/s/ Andres Montejo April 12, 2019
Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
